Citation Nr: 0909612	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty for 
training from April 1964 to September 1964 and on active duty 
from August 1967 to August 1969 and from November 1969 to May 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  In December 2006, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.  In 
September 2008, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).  

Initially, the Board notes that a July 2001 rating decision 
denied service connection for schizo-affective disorder.  In 
December 2002, the Veteran submitted an informal claim 
seeking service connection for a "depression condition."  
As postservice treatment records showed that he had been 
diagnosed variously as having schizoaffective disorder, 
schizophrenia, depression, and dysthymia, this new claim was 
interpreted more broadly as a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
depression.  


FINDING OF FACT

It is reasonably shown that the Veteran has schizoaffective 
disorder which had its onset in service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include depression, is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background

The Veteran's service treatment records (STRs) show that in 
January 1969, he was seen for a psychiatric consult.  There 
was no evidence of thought disorder, psychosis, or neurosis.  
Passive aggressive personality was diagnosed and an 
administrative discharge from service was recommended.  His 
STRs are otherwise silent for any complaints, findings, 
treatment, or diagnoses related to a psychiatric disorder 
(including depression).

The Veteran's postservice VA treatment records are extensive 
for psychiatric treatment.  In 1974, he was hospitalized both 
in April and December at the Tuskegee VA Medical Center (now 
the Central Alabama Veterans Health Care System) for 
schizophrenia.  January 1999 to June 2001 VA medical records 
show complaints of depression and occasional complaints of 
auditory hallucinations.  In January 2002, schizo-affective 
disorder was diagnosed.  In February 2003, dysthymia was 
diagnosed.  Subsequent VA treatment records show that the 
Veteran has continued to complain of depression and auditory 
hallucinations, and depressive and/or schizo-affective 
disorders have continued to be diagnosed.

On June 2003 VA examination, the Veteran complained of anger, 
auditory hallucinations, and some delusional thought.  He 
exhibited some inappropriate affect with mild evidence of 
thought disorder and had negative symptoms such as affective 
flattening, loss of enjoyment in things, and lack of 
motivation.  It was the examiner's opinion that the Veteran 
fell somewhere within the schizophrenic spectrum.  The 
examiner stated that although the Veteran had been given the 
diagnosis of schizo-affective disorder, with the affective 
component probably in response to his complaints of 
depression, and been treated for such for many years, in his 
opinion, a more accurate diagnosis was schizophrenia, 
undifferentiated type.  The examiner noted further that DSM-
IV instructs that where there is a more appropriate (and 
specific) diagnosis, major depressive disorder should not be 
diagnosed.  The examiner then stated that there was no 
evidence in the Veteran's claims file that he had ever 
received any psychiatric treatment in service, as "his only 
diagnosis was of personality disorder, with somatization."

At the December 2006 Travel Board hearing, the Veteran 
testified that he has been depressed and angry ever since 
service.  He related, in particular, an incident that he 
believes occurred some time in 1968 when an individual 
accused him of not doing his job properly and he was 
subsequently transferred to a different post as a result of 
the incident.  He stated he used to feel sad and/or tearful 
when he thought about this incident, and that it would then 
turn into anger.  He stated he still feels angry about the 
incident, and this in turn affects his social interactions 
with family and friends.

In response to the Board's request for a specialist's medical 
advisory opinion in this matter, a VHA specialist in 
psychiatry opined in November 2008 that the proper diagnosis 
for the Veteran's psychiatric disorder was schizoaffective 
disorder, and that there was a greater than fifty percent 
probability that this illness began while he was in military 
service.  The specialist noted that although the Veteran's 
"initial presentation in service was not that of overt 
psychosis his subsequent course of hospital stays and level 
of functioning indicate severe illness."  As examples of the 
Veteran's poor level of functioning, he highlighted that the 
Veteran has not held a job since leaving service and that he 
leads a very isolated life.  The specialist also noted that 
the Veteran's additional and confirmed diagnosis of 
narcolepsy likely confused his examiners when they tried to 
give him a proper diagnosis, but then pointed out that the 
Veteran has been treated for schizoaffective disorder by Dr. 
C. at Tuskegee VA Medical Center since 2004.  The specialist 
explained, "In psychiatry the ability to see patients over 
time is always the better way to accurate diagnosis (sic), 
especially those who initially may be seen to have 
personality disorders but later reveal an underlying 
psychotic illness.  [The Veteran's] chronic psychiatric 
illness began in (the) military and has continued for over 
thirty years.  He has functioned poorly in his relationship 
with society and has never been employed since leaving the 
service.  Again I believe his diagnosis is that of Mood 
disorder with psychotic symptoms, or Schizo-Affective 
Disorder, and that his decompensation began in service."

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).
As noted at the outset, the Veteran's claim was interpreted 
as seeking service connection for an acquired psychiatric 
disorder, to include depression.  As diagnosed by his 
healthcare providers and in the November 2008 VHA advisory 
opinion, the Veteran currently has schizoaffective disorder.  
To resolve the matter of the etiology of this disability, the 
Board sought a VHA advisory opinion from a psychiatrist.  The 
specialist noted that although the Veteran's initial 
presentation in service was not that of overt psychosis, his 
subsequent course of hospital stays and very poor level of 
functioning indicated that he was severely ill.  Of 
significance, in his opinion, was the fact that the Veteran 
had never been gainfully employed after service and tended to 
isolate himself from society.  Therefore, based upon his 
review of the claims file, the specialist opined that the 
Veteran had a schizoaffective disorder and that his 
decompensation began in service.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds 
that the VHA opinion, secured by the Board and supporting the 
Veteran's claims, is highly probative evidence in the matter 
at hand.  Given the recognized expertise of the opinion 
provider, references to evidence which reflect familiarity 
with the entire record, and the explanation of the rationale, 
the Board finds the VHA opinion persuasive.  Accordingly, the 
Board concludes that service connection for an acquired 
psychiatric disorder is warranted. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include depression, is granted.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


